HANSON, P. J.,
(special concurrence). I agree the compensation award in this case must be set aside for the reasons stated. However, in my opinion on reversal the remand should be broad enough to allow an award for total permanent disability if the evidence, on rehearing, shows claimant has no wage earning capacity.
Claimant contends he is totally disabled and the first commissioner so found. However, the second commissioner, without taking into consideration claimant's pre-existing physical infirmi*191lies, made an award for partial disability. This is reflected in ‘.the following material findings of the second commissioner:
"XII.
"That the claimant at the time of his injury and subsequent thereto has been suffering from gall stones, calcified aorta and pelvic vessels, osteo arthritis and arrythmia.
"XIII.
"That the injury of October 18, 1958, nor the subsequent back operation at Rochester did not aggravate nor accelerate the gall stones, calcified aorta and pelvic vessels, osteo arthritis and arrythmia.
"XIV.
"That the claimant, Oito Spitzer, is not totally and permanently disabled as a result of said injury of October 18, 1958, and subsequent operation at Rochester, Minnesota, on his back.
"XV.
"That the claimant as a result of the said injury and subsequent back operation has suffered a permanent and partial disability of his back because of pain and limitation of motion therein, in an amount not to exceed 20% of total disability."
Such findings show only the percentage of disability resulting from the injury to claimant's back. Nowhere is there a finding that claimant is able, in any degree, to pursue his usual and ordinary pre-injury employment (See SDC 64.0403(3) ). Nor is there a finding as to the percentage of disability of the whole man to earn wages. The narrow remand of the court makes such findings binding on rehearing and forecloses a possible award for total disability.
Compensation for total disability under the Workmen's Compensation Act involves economic as well as physical factors. "The benefits awarded for total incapacity to work are for *192loss of earning power, so that loss of wage earning ability because of the injury ordinarily is the criterion, rather than functional loss." 99 C.J.S. Workmen's Compensation § 299, p. 1057. As stated in the case of J. A. Foust Coal Co. v. Messer, 195 Va. 762, 80 S.E.2d 533, "The Commission properly gives great weight to medical evidence in determining incapacity, but it is not conclusively bound by such evidence. Medical evidence is not the sole criterion. There have been and probably will continue to be cases where the medical evidence shows only a percentage of disability when in truth and in fact the disability so found renders the claimant incapable of working and therefore incapable of earning any wages. The loss of earning power as the result of an injury is not necessarily proportional to the bodily functional disability."
In considering whether or not a claimant is entitled to total disability it is immaterial whether or not the injury aggravated or precipitated a pre-existing disease or physical condition. If the injury combined with the pre-existing condition prevents a claimant from working or earning wages, then he. is totally disabled within the meaning of our Workmen's Compensation Act. Commissioner Simpson made such a finding and in my opinion correctly so. This principle is stated in 99 C.J.S. Workmen's Compensation § 300, page 1070 as follows: "While there are some decisions to the contrary, generally, where by reason of a previously impaired physical condition of the employee, an accident results in his total incapacity, an award of compensation for total incapacity is permitted, although a normal employee would have been only partially incapacitated." According to 2 Larson, Workmen's Compensation Law, page 56, "Nothing is better established in compensation law than the rule that when industrial injury precipitates disability from a latent prior condition, such as heart disease, cancer, back weakness and the like, the entire disability is compensable, and, except in three states having special statutes on aggravation of disease, no attempt is made to weigh the relative contribution of the accident and the pre-existing condition to the final disability."
Under the circumstances and in fairness to claimant this proceeding should be remanded under directions to determine anew *193the nature of claimant's disability and, if necessary, the degree of such disability.